Supreme Court of Florida
                                     ____________

                                     No. SC13-564
                                     ____________

                               JONATHON KNIGHT,
                                    Petitioner,

                                            vs.

                               STATE OF FLORIDA,
                                   Respondent.

                                   [March 10, 2016]

QUINCE, J.

       This case is before the Court for review of the decision of the Fifth District

Court of Appeal in Knight v. State, 107 So. 3d 449 (Fla. 5th DCA 2013). The

district court certified that its decision is in direct conflict with the decisions of the

First District Court of Appeal in Evans v. State, 32 So. 3d 188 (Fla. 1st DCA

2010), and Cook v. State, 571 So. 2d 530 (Fla. 1st DCA 1990); the decisions of the

Second District Court of Appeal in P.M.M. v. State, 884 So. 2d 418 (Fla. 2d DCA

2004), N.K.W., Jr. v. State, 788 So. 2d 1036 (Fla. 2d DCA 2001), and S.B. v.

State, 657 So. 2d 1252 (Fla. 2d DCA 1995); and the decision of the Fourth District

Court of Appeal in E.H.A. v. State, 760 So. 2d 1117 (Fla. 4th DCA 2000). The
conflict concerns the proper application of the circumstantial evidence standard of

review and whether the standard should continue to apply in Florida. We have

jurisdiction. See art. V, § 3(b)(4), Fla. Const. We decline to abandon use of the

standard but reject its use in Knight’s case because this is not a wholly

circumstantial case. We instead uphold Knight’s conviction as supported by

competent, substantial evidence.

                                       FACTS

      On November 21, 2010, Orange County Deputy Sheriff Donald Murphy

conducted a traffic stop of a vehicle being driven by Jonathon Knight, but owned

by Knight’s friend, Chaka Miller, who was riding in the front passenger seat of the

vehicle. Knight, 107 So. 3d at 451-52. Knight’s other friend, Chad Harris, was

sitting in the backseat. Id. at 452. Once Knight had pulled over and parked the car

in a convenience store parking lot, Deputy Murphy ordered him out and led him to

the front of the car, leaving the remaining passengers in place. Id. Minutes later,

as Deputy Murphy issued Knight a citation for a noise violation, a K-9 officer also

pulled into the same parking lot. Id. After Murphy released Knight, Knight

walked into the convenience store. Id. “At approximately the same time, the K-9

officer made an ‘impromptu’ decision to run his dog” around the car. Id. The dog

alerted to the passenger side door, and Murphy re-detained Knight as he exited the

store. Id. Murphy’s search of the vehicle recovered a small bag of cannabis,


                                         -2-
weighing 24.4 grams, which was found in a suitcase that had been sitting on the

backseat of the car. Id. The luggage tag on the suitcase identified Knight as the

owner of the suitcase. Id. Knight was charged with (1) possession with intent to

sell or deliver, and (2) possession of more than 20 grams of cannabis. Id. At trial,

after the State rested, Knight moved for a judgment of acquittal. Id. The trial court

denied the motion. Id.

      Knight’s friend, Miller, testified as the first defense witness. Id. He

explained that he, Knight, and Harris were in Orlando the weekend of the arrest for

the “Florida Classic” football game. Id. Miller testified that the cannabis did not

belong to him, nor had he seen Knight with marijuana or heard him discuss it at all

during their trip. Id. Miller did not contradict the State’s evidence that Knight

owned the suitcase, but he did testify that Harris was left in the backseat next to the

suitcase after Deputy Murphy removed Knight from the car—“implying that Harris

could have placed the cannabis in the suitcase at that time.” Id.

      Knight, testifying in his own defense, also reiterated that Harris was seated

in the backseat of the car until the search occurred. Id. at 453. Knight testified that

the cannabis was not his, and although he did not expressly admit ownership of the

suitcase, Knight did not contradict the State’s evidence that he owned it either. Id.




                                         -3-
at 452-53.1 “On cross-examination, the State immediately sought to have Knight

reiterate” what it viewed as “Knight’s admission that the suitcase was his,” but

Knight denied owning the suitcase or that the luggage tag identified him as the

owner. Id. at 453. When all the evidence was presented, Knight renewed his

motion for judgment of acquittal, which the trial court again denied. Id. The jury

deliberated and returned a verdict of guilty on count two only, for the crime of

possessing more than 20 grams of cannabis. Id. Knight appealed, arguing that the

trial court should have granted his motion for judgment of acquittal. Id. at 451.

      Recognizing that Knight was convicted under a theory of constructive

possession, the Fifth District described the two elements of the crime as requiring

proof that the defendant had dominion and control over the contraband and

knowledge that the contraband was in his presence. Id. at 453.2 The district court

acknowledged that other district courts have applied the circumstantial evidence



       1. “There was one exchange between Knight and his counsel during which
the jury could have understood Knight to be agreeing that the suitcase was his.
However, the question was poorly worded and could have been intended by Knight
as simply an acknowledgement that Deputy Murphy had identified the suitcase as
belonging to him.” Id. at 453 n.4.

       2. Some older cases may describe constructive possession as having one
additional element—that the defendant knew of the illicit nature of the contraband.
See, e.g., Brown v. State, 428 So. 2d 250, 252 (Fla. 1983). However, as explained
by the Fifth District, the Legislature eliminated that element, effective May 13,
2002. Knight, 107 So. 3d at 453 n.5; see also, § 893.101, Fla. Stat. (2002); Ch.
2002-258, § 1, at 1848, Laws of Fla.


                                        -4-
standard of review in constructive possession cases. Id. at 454. However, the Fifth

District rejected that approach because the standard only applies in “wholly

circumstantial” cases, which it held are those in which all the elements of an

offense are proven by circumstantial evidence alone. Id. at 462. The Fifth District

noted that possession cases such as this one typically include direct evidence of

dominion and control in the form of testimony that contraband was found near the

defendant. Id. at 462-63. Because of the direct evidence of dominion and control,

the district court found that these cases cannot be deemed wholly circumstantial,

making application of the circumstantial evidence standard inappropriate. Id. The

court certified conflict with constructive possession cases in which it believed

other district courts had instead applied the circumstantial evidence standard where

only one element had been entirely demonstrated by circumstantial evidence. Id.

at 451.

      Nonetheless, the Fifth District applied the circumstantial evidence standard

to the instant case in the following manner:

             Turning to this case, the two inferences that could logically be
      drawn from the circumstantial evidence are that: (1) Knight knew that
      the marijuana was in his suitcase (and is guilty); or, (2) Knight did not
      know that the marijuana was in his suitcase because Chad Harris
      placed it there without his knowledge after Deputy Murphy removed
      Knight from the car (Knight’s hypothesis of innocence). This is
      admittedly a close case. However, we believe that a reasonable fact-
      finder could reject Knight’s hypothesis of innocence as unreasonable
      based upon: (1) the very short window of opportunity Harris would
      have had to move the marijuana from another hiding place to the

                                        -5-
      suitcase (the K-9 deputy arrived within minutes of the stop); (2) the
      fact that an inference could reasonably be drawn from [Chaka]
      Miller’s testimony that Harris did not place the marijuana in Knight’s
      suitcase (Miller was in a position to detect any attempt by Harris to
      hide 24.4 grams of marijuana in Knight’s suitcase, but did not testify
      to any facts indicating that Harris actually did so); and (3) the jury’s
      unique ability to assess Knight’s demeanor on the witness stand
      during the whole of his testimony.

Id. at 468. The court noted that the same outcome would result under what it

viewed as the appropriate standard of review:

      If after viewing the evidence in the light most favorable to the State, a
      rational trier of fact could find the existence of the elements of the
      crime beyond a reasonable doubt, sufficient evidence exists to sustain
      a conviction. Applying this general standard in no way changes the
      fact that there are two possible inferences that could be drawn from
      the evidence relating to the knowledge element in this case, or that a
      conviction can only be sustained if a trier of fact could rationally find
      guilt by rejecting the second inference as unreasonable, speculative,
      imaginary or forced based upon the evidence.

Id. (internal citation omitted). The district court then affirmed Knight’s conviction.

Id. at 468-69. Knight now appeals.

                                     ANALYSIS

      This Court has described the circumstantial evidence standard as follows:

“[w]here the only proof of guilt is circumstantial, no matter how strongly the

evidence may suggest guilt[,] a conviction cannot be sustained unless the evidence

is inconsistent with any reasonable hypothesis of innocence.” Jaramillo v. State,

417 So. 2d 257, 257 (Fla. 1982). The standard applies upon appellate review, id.,

and when a trial judge rules on a motion for judgment of acquittal, State v. Law,

                                        -6-
559 So. 2d 187, 188 (Fla. 1989). In the instant opinion, the Fifth District engaged

in a lengthy discussion about why this Court should reconsider use of this standard

in Florida. Knight, 107 So. 3d at 455-62. However, we find that discussion and

the rationale raised by the State to be unpersuasive. Accordingly, we uphold the

continued use of the standard in Florida. Having done so, we next address the

certified conflict issue by clarifying when the standard applies.

                                I. Certified Conflict

      The Fifth District found that the circumstantial evidence standard should

apply only where both elements of constructive possession are proven solely by

circumstantial evidence. Knight, 107 So. 3d at 462. The court then certified

conflict with constructive possession cases from other district courts which seemed

to apply the circumstantial evidence standard where only one element had been

established by purely circumstantial evidence. Id. at 451 (certifying conflict with

Evans, P.M.M., N.K.W., E.H.A., S.B., and Cook).

      While there is some confusion as to when the circumstantial evidence

standard applies, we agree with the Fifth District that it should not be applied based

on any particular element of a crime being itself proven entirely by circumstantial

evidence. As we stated in Jaramillo, the circumstantial evidence standard applies

“where the only proof of guilt is circumstantial.” 417 So. 2d at 257 (emphasis

added). Thus, in determining whether the circumstantial evidence standard


                                         -7-
applies, the relevant evidence is that which points to the defendant as the

perpetrator. Courts should ask whether the evidence of that particular defendant’s

guilt is entirely circumstantial, not whether all of the State’s evidence of the crime

is circumstantial. See Davis v. State, 90 So. 2d 629, 631 (Fla. 1956) (stating that

“[e]vidence which furnishes nothing stronger than a suspicion, even though it

would tend to justify the suspicion that the defendant committed the crime, . . . is

not sufficient to sustain conviction” and that although “circumstantial evidence is

sufficient to suggest a probability of guilt, it is not thereby adequate to support a

conviction if it is likewise consistent with a reasonable hypothesis of innocence”);

Mayo v. State, 71 So. 2d 899, 904 (Fla. 1954) (“[E]vidence which leaves one with

nothing stronger than a suspicion that the defendant committed the crime is not

sufficient to sustain a conviction.”).

      For example, in a first-degree murder case, the victim’s body is direct

evidence of the first element of the crime—that the victim is dead. However, it is

not direct evidence of any particular defendant’s involvement in the murder in the

way that the other elements—premeditation and an act of the defendant causing the

victim’s death—are. Therefore, where those other elements are supported by

circumstantial evidence alone, the special standard of review would apply. This

explains why there are first-degree murder cases in which a body has been found

that still have been characterized as wholly circumstantial. See, e.g., Dausch v.


                                          -8-
State, 141 So. 3d 513, 515, 517 (Fla. 2014) (finding that “the State relied solely on

circumstantial evidence to obtain its conviction,” even though dead body was

direct evidence of victim’s death). We now expressly hold that the circumstantial

evidence standard of review applies only where all of the evidence of a defendant’s

guilt—i.e., the evidence tending to show that the defendant committed or

participated in the crime—is circumstantial, not where any particular element of a

crime is demonstrated exclusively by circumstantial evidence.

      While the Fifth District has certified conflict with six cases, the opinions in

three of those cases can be read to be in agreement with the Fifth District and our

holding here. For example, in Evans, officers executing a search warrant on the

defendant’s home discovered a glass smoking device and a pain reliever bottle

containing miscellaneous controlled substances in pill form. 32 So. 3d at 189. The

items were found inside a toiletry bag located within a duffel bag that was sitting

on the bed in the master bedroom. Id. The duffel bag also contained the

defendant’s passport and a memo book. Id. While the bedroom was identified as

the defendant’s, the owner of the duffel bag was unknown. Id. In reversing the

defendant’s convictions for constructive possession, the First District stated:

      The presence of appellant’s passport in the duffel bag suggests he
      could have placed the passport there. Such an inference, however,
      provides no time frame with regard to when the contraband came to
      reside in the bag, nor any help as to appellant’s present dominion over
      the contraband. Without more, the mere presence of the passport is no
      better proof of appellant’s knowledge of, and dominion over, the

                                         -9-
      contraband than S.B.’s acknowledgment of ownership of the grocery
      bag or N.K.W.’s admission of ownership of the wallet where officers
      found the drugs [in two other similar cases].

Id. at 191 (emphasis added). As is clear from the above passage, the First District,

in fact, discussed the circumstantial evidence as to both elements of the crime, not

only one.

      Likewise, in Cook, the defendant was convicted of constructive possession

of a crack pipe, and its residue, found in her open purse during a raid of the bar

where she worked as a dancer. 571 So. 2d at 531. The defendant testified that she

had left her purse on the bar during one of her performances. Id. The raid

occurred while she was on stage. Id. The First District concluded that “no direct

evidence connected the defendant to the contraband [(dominion and control)], and

the evidence suggesting that appellant knew of the presence of the crack pipe

within her purse [(knowledge)] was entirely circumstantial.” Id. at 531-32

(emphasis added). Again, the First District discussed the circumstantial evidence

as to both elements of constructive possession. The district court even described

the special standard in reference to the entire crime: “When constructive

possession is shown by circumstantial evidence, as here, the evidence must be

inconsistent with the defendant’s theory of innocence.” Id. at 531 (emphasis

added). Thus, the First District recognized that the standard applies where both

elements of constructive possession are proven solely by circumstantial evidence.


                                        - 10 -
      In that same way, the Fourth District characterized E.H.A. as “a

circumstantial evidence case” and analyzed it in terms of both elements of the

crime. 760 So. 2d at 1119. The court explained that “[t]he only evidence

presented by the State was the fact that the contraband was found in a backpack

and wallet owned by E.H.A.; E.H.A. was not in proximity to the contraband when

it was discovered [(dominion and control)] and there was no independent evidence

that he was aware of the contraband’s presence in his backpack [(knowledge)].”

Id. As the courts in those three cases have actually applied the circumstantial

evidence standard in the manner we find proper, we hereby approve Evans, Cook,

and E.H.A.

      Although the remaining three certified conflict cases can possibly be read in

agreement with our holding today, the language within the opinions is not as clear

and could just as easily be read as applying the standard where only one element is

supported entirely by circumstantial evidence. S.B., 657 So. 2d at 1253 (reversing

conviction for constructive possession, stating “Beyond the mere location of the

marijuana, the [S]tate relies upon S.B.’s admission that he owned the grocery bag

to establish constructive possession. Unfortunately, the officer never asked if S.B.

owned the container, did not inventory the contents of the bag, and did not obtain

fingerprints from the container. There is only circumstantial evidence to find that

S.B. knew that the container was in his presence and that it contained a small


                                       - 11 -
quantity of marijuana.”); N.K.W., 788 So. 2d at 1038 (relying on S.B and stating

“Although N.K.W. acknowledged ownership of his wallet, he was never asked if

he owned the plastic bag contained within the wallet, and no fingerprints were

obtained from that bag. He testified that he did not purchase the LSD contained

within the bag and denied that anyone had given him the LSD [directly]. No direct

evidence was introduced to establish that N.K.W. knew that the bag was in his

presence or that it contained contraband.”); P.M.M., 884 So. 2d at 420

(characterizing N.K.W. and S.B. as being reversed “because the State’s

circumstantial evidence, necessary to prove that the juvenile knew his bag

contained marijuana, was not inconsistent with the juvenile’s theory” and “because

there was no direct evidence that the juvenile knew the drugs were in his wallet,”

then reaching same result in P.M.M.’s case). Because the language in S.B.,

N.K.W., and P.M.M. is not as clear as in the other three conflict cases, we hereby

disapprove S.B., N.K.W., and P.M.M. only to the extent that the courts in those

cases applied the circumstantial evidence standard upon finding that only one

element of constructive possession was proven entirely by circumstantial evidence.

                                  II. This Case

      Because Knight’s conviction is based on a theory of constructive possession,

the State was required to prove two elements: that Knight had (1) dominion and

control over the contraband and (2) knowledge that the contraband was within his


                                       - 12 -
presence. Knight, 107 So. 3d at 453. In discussing the evidence, the Fifth District

deemed Deputy Murphy’s testimony about the location of the cannabis to be direct

evidence of dominion and control. Id. at 462-63. Whether this Court agrees with

that finding or not, defense counsel conceded at oral argument that such testimony

was direct evidence as to dominion and control. We proceed with our analysis

based on that concession.

      With direct evidence of dominion and control, Knight’s case cannot be

considered wholly circumstantial—despite the circumstantial evidence of the

knowledge element. Therefore, the circumstantial evidence standard of review

does not apply. Instead, we review the trial court’s denial of Knight’s motion for

judgment of acquittal de novo, reversing only where the conviction is not

supported by competent, substantial evidence. Greenwade v. State, 124 So. 3d
215, 220 (Fla. 2013). The conviction is supported by sufficient evidence where a

rational trier of fact could find the existence of the elements of the crime beyond a

reasonable doubt after viewing the evidence in the light most favorable to the

State. Id. That burden is met in this case.

      The State demonstrated Knight’s dominion and control over the cannabis by

introducing evidence that Knight owned the suitcase containing it. Although

Knight did not testify that he owned the luggage, the jury could have instead

accepted Deputy Murphy’s testimony that the suitcase contained a luggage tag


                                        - 13 -
identifying Knight as its owner. As to the knowledge element, the jury could have

also rejected Knight’s testimony about his friend Chad Harris having the

opportunity to place the drugs into the suitcase. Knight’s case may present a close

call as to the elements of constructive possession being established, but this Court

is not at liberty to reweigh the evidence. That is the jury’s role, and here, the State

has produced sufficient evidence, when viewed in the light most favorable to the

State, that a rational jury could find these two elements established beyond a

reasonable doubt.

                                   CONCLUSION

       For the foregoing reasons, we approve the Fifth District’s decision in Knight

and uphold his conviction for constructive possession. We also approve the First

District’s decisions in Evans and Cook and the Fourth District’s decision in E.H.A.

However, we disapprove the Second District’s decisions in P.M.M., N.K.W., and

S.B.

       It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, POLSTON, and PERRY, JJ., concur.
CANADY, J., concurs in result with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.




                                         - 14 -
CANADY, J., concurring in result.

      I agree with the majority that the Fifth District was correct in affirming

Knight’s conviction. But I disagree with the majority’s decision to retain the

reasonable-hypothesis-of-innocence special standard of review.

      As Judge Lawson cogently explains, the special standard of review is both

confusing and misleading. See Knight v. State, 107 So. 3d 449, 456-61 (Fla. 5th

DCA 2013). It is a striking and inexplicable anomaly that we have rejected the

reasonable-hypothesis-of-innocence jury instruction but have nonetheless retained

the special standard of review. I agree with Judge Lawson that this anomaly in our

jurisprudence should be corrected by eliminating the special standard of review.

Application for Review of the Decision of the District Court of Appeal - Certified
Direct Conflict of Decisions

      Fifth District - Case No. 5D11-2875

      (Orange County)

James S. Purdy, Public Defender, Robert Earl Wildridge, Assistant Public
Defender, and Edward J. Weiss, Assistant Public Defender, Seventh Judicial
Circuit, Daytona Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Wesley Harold Heidt,
Bureau Chief, and Kristen Lynn Davenport, Assistant Attorney General, Daytona
Beach, Florida,

      for Respondent




                                       - 15 -